Citation Nr: 1208268	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-31 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for gout.

4.  Entitlement to a higher initial rating in excess of 10 percent for degenerative arthritis of the right hip, right knee, bilateral shoulders, thoracolumbar spine, and bilateral feet.  

5.  Entitlement to a higher initial (compensable) rating for a cervical spine disability, with radiculopathy.  

6.  Entitlement to a higher initial (compensable) rating for migraine headaches.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1978 to August 1978; from December 2002 to September 29, 2003; from October 1, 2003 to August 2004; and from April 2006 to September 2008.  The Veteran also had unverified periods of service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In November 2011, the Veteran testified at a Board video conference hearing from the RO in Wichita, Kansas, before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing was made and was associated with the claims file.

In November 2011, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (Review).  

The issues of service connection for a left knee disorder and hemorrhoids; and higher initial rating(s) for degenerative arthritis of the right hip, right knee, bilateral shoulders, thoracolumbar spine, and bilateral feet, a cervical spine disability, and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A pre-existing gout disorder was not noted upon the Veteran's December 2002 entrance into his second term of service.   

2.  The Veteran experienced chronic gout symptomatology during service.

3.  The Veteran has experienced continuous gout symptomatology since discharge from service.

4.  The Veteran has a current gout diagnosis.

5.  The Veteran's currently diagnosed gout is related to service.


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entrance in December 2002 as to gout is not rebutted.  38 U.S.C.A. §§ 1111, 1153 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.304 (2011). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for gout have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this decision, the Board will grant service connection for gout.  Therefore, a review of VA's duties to notify and assist is not necessary.   

Service Connection Criteria

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

38 U.S.C.A. §§ 1111, 1132 (both entitled "Presumption of sound condition") set forth governing principles relating to the presumption of a veteran's soundness of condition upon entry to service.  They provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 

The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that "[t]he veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted."  38 C.F.R. § 3.304(b). 

A history of preservice existence of a disease or injury recorded at the time of examination does not constitute a notation of such a malady, but instead, must be considered with all other material evidence in determinations as to inception. 
38 C.F.R. § 3.304(b)(1). 

A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that the veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"); see also 38 U.S.C.A. § 1111, 1132; 
38 C.F.R. § 3.304(b).

Such an initial presumption, however, is not absolute and may be rebutted.  Wagner, 370 F.3d at 1092, 1096, 1097.  The United States Court of Appeals for the Federal Circuit has interpreted § 1111 to "permit[] the government to overcome the presumption of soundness" upon a two-prong showing: it "must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for . . . service."  Id.  If the government fails to demonstrate either prong, the rebuttal fails and the soundness presumption remains.  See id., at 1096, 1097 (recognizing that the government's failure to rebut the soundness presumption means that "the veteran's claim is one for service connection"); see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993) (noting that if a veteran's disease "was first diagnosed while in service, the burden of proof is on the government to rebut the presumption of sound condition upon induction by showing that the disorder existed prior to service and, if the government meets this requirement, by showing that the condition was not aggravated in service"). 

Where the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, a veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

The clear and unmistakable evidentiary standard is an onerous one.  Laposky v. Brown, 4 Vet.App. 331, 334 (1993) (citing Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  Clear and unmistakable evidence is evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanserson v. West, 
12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v Principi, 3 Vet. App. 310, 313-14 (en banc)). 

In cases involving claims for direct service connection, it is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Gout

The Veteran essentially claims that he developed a gout disorder during service.  The Veteran states that the disorder was chronic in service and manifested by continuous symptomatology, in the form of gout attacks, since service.  The Veteran stated that he has had to take medication since the first onset of gout to prevent attacks of the disorder.  

Having reviewed the evidence and resolved reasonable doubt in the Veteran's favor, the Board finds that the Veteran's gout is related to service.  As explained below, the Board finds that a pre-existing gout disorder was not noted upon the Veteran's December 2002 entrance into his second term of service, that the Veteran experienced chronic gout symptomatology during service and continuous gout symptomatology since discharge from service, and the Veteran has a current diagnosis of gout that is related to service.

A pre-existing gout disorder was not noted upon the Veteran's December 2002 entrance into his second term of service.   The Board notes that the Veteran's service treatment records from his first, second, and third terms of service are largely missing from the claims file.  Of interest in this matter, most of the Veteran's service treatment records for his second and third terms of service, lasting collectively from December 2002 to August 2004, are not included in the claims file.  Of most importance, the record does not contain a service entrance examination report for the terms of service beginning in December 2002.  Therefore, the Veteran is presumed to have been medically sound upon entry into service in December 2002.  Wagner at 1096.  

Reviewing the evidence from the Veteran's second and third term of service, in a VA treatment record, the Veteran reported experiencing gout symptomatology in September 2003.  The Veteran was provided with medication for this disorder.  In a January 2004 private treatment record, a private examiner diagnosed gout.  In a 2004 service treatment slip, a service medical officer indicated that the Veteran was on restricted duty due to gout in both feet.  The record is not clear as to whether the service treatment slip was written in January or July 2004 as the service medical officer's handwriting is unclear.  

Reviewing records from the Veteran's fourth term of service, in a February 2008 pre-discharge VA medical examination report, a VA examiner indicated that he had not reviewed the claims file prior to writing his report, but had reviewed the VA electronic medical records.  After performing an examination, including an X-ray report, the VA examiner found that there was no current objective radiological evidence of gout as a chronic disabling condition.  

In a subsequent May 2008 service document, indicating the results of a Medical Evaluation Board, the report's authors diagnosed gout.  

As noted above, in the February 2008 pre-discharge VA medical examination report, the VA examiner indicated that the Veteran did not have chronic gout solely because such a disorder was not visible upon X-ray on that date.  Yet, the VA examiner indicated that he had not reviewed the Veteran's claims file, and, therefore, did not have access to any non-VA records regarding previous treatment for gout.  Therefore, as the VA examiner indicated that the Veteran did not have chronic gout without reviewing the record indicating frequent gout attacks, the Board finds the February 2008 VA examiner's opinion to be of limited probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").   

The evidence indicates that the Veteran experienced gout attacks which occurred on a periodic basis throughout service.  The Veteran was taking medication for this disorder during his second and third terms of service.  Moreover, the disorder apparently existed from the Veteran's second term of service through his fourth term of service.  Therefore, the Board finds that the evidence is in relative equipoise as to whether the Veteran experienced chronic gout symptomatology during service.

Although evidence included in the claims file indicates that the Veteran first experienced gout symptomatology in 2000, during the interim between his first and second periods of active service, such evidence is insufficient to overcome the presumption that the Veteran was physically sound upon his December 2002 entrance into his second term of service.  In the January 2004 private treatment record, diagnosing the Veteran with gout, the private examiner stated that the Veteran had experienced episodes of painful gout off and on since 2000.  The private examiner further indicated that he had taken readings for gout in both August 2001 and November 2002.  The Board notes that a physician is credible to discuss medical matters, to include treatments provided to a Veteran.  When taken at face value, the private examiner's notes in the January 2002 private treatment record indicate that the Veteran experienced initial onset and treatment for gout during the interim period between the Veteran's first and second terms of service.

Furthermore, at the November 2011 Board video conference hearing, the Veteran indicated that he had been treated for gout and had taken medication for the disorder since 2001.  The Board finds the Veteran's testimony regarding onset of gout to be credible.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994) (finding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge).  Again, when taken at face value, the Veteran's testimony indicates that the Veteran experienced initial onset and treatment for gout during the interim period between the Veteran's first and second terms of service.

Yet, the Board finds that the presumption of soundness upon the Veteran's entrance into his second term of service in December 2002 has not been overcome.  To overcome the presumption of soundness, the Board must find clear and unmistakable evidence of a preexisting condition and clear and unmistakable evidence of a lack of in-service aggravation.  Wagner at 1092, 1096, 1097.  The Board notes that both the private examiner and the Veteran's testimony are credible evidence as to what occurred in the way of treatment.  Yet, the record does not contain clear and unmistakable evidence indicating that the preexisting gout was not aggravated during service.  As noted above, the Veteran experienced flare-ups of gout during service and was put on restricted duties for such attacks.  Without clear and unmistakable evidence that service did not aggravate the Veteran's gout disorder, even if it pre-existed service, the Board must find that the presumption of soundness has not been overcome.  Therefore, the Veteran will be presumed to have been physically sound upon his December 2002 entrance into his second period of service.  As such, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner at 1094, 1096.

In reviewing the Veteran's claim as one for direct service connection, in addition to chronic gout symptoms in service, the Board finds that the Veteran has experienced continuous gout symptomatology since discharge.  In an August 2009 VA medical examination report, written for a different claim, a VA examiner noted the Veteran's medication list.  After a physical examination, the VA examiner diagnosed gout.  At the November 2011 Board hearing, the Veteran also provided credible testimony regarding current gout attacks, usually affecting his toes.  The Veteran also indicated that he still had to take medication to ward off further attacks.  The Veteran stated that, if he had an attack, it would resolve itself in a couple of days.  See Layno at 471 (1994). 

The Board notes that the last treatment record describing a gout attack was written in January 2004.  Yet, the record indicates that the Veteran's gout is treated by taking medication constantly.  Moreover, as the Veteran's current attacks only last a couple of days per attack, the Veteran logically would not seek medical assistance for attacks of such short duration, especially when he knows how to treat himself during such attacks.  Therefore, considering the presence of gout symptomatology during service, the gout symptomatology since discharge, and the August 2009 gout diagnosis, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current gout is related to the chronic gout 

symptomatology disorder noted in service.  Accordingly and resolving reasonable doubt in the Veteran's favor, the Board finds sufficient evidence to allow for service connection without the need for further medical nexus opinion.  38 C.F.R. 
§ 3.303(b).  


ORDER

Service connection for gout is granted.  


REMAND

The Board finds that additional development is required before the remaining issues on appeal, specifically service connection for a left knee disorder and hemorrhoids; and higher initial ratings for degenerative arthritis of the right hip, right knee, bilateral shoulders, thoracolumbar spine, and bilateral feet, cervical spine disability, and migraine headaches are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).  The Board notes that the Veteran has outstanding records with the U.S. Social Security Administration (SSA).  In a September 2009 VA posttraumatic stress disorder (PTSD) examination report, the Veteran reported receiving Supplementary Security Disability Income (SSDI) benefits, due to physical limitation (i.e. severe pain, lack of attention, difficulty with concentration, and high anxiety).  The Veteran's claims file currently does not contain any SSA administrative decision or the underlying medical records SSA used in making its decision. 

It does not appear that the RO contacted SSA in order to incorporate its records into the claims file.  VA has a duty to obtain SSA records when it has actual notice of such an application.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  From the September 2009 VA PTSD examination report, the Board notes that the Veteran purportedly is receiving SSI benefits due to physical limitations, to include extreme pain.  The Board cannot state that a reasonable possibility does not exist to indicate that obtaining the SSA records would not aid the Veteran in substantiating his VA claims for service connection for hemorrhoids and a left knee disorder; and higher initial ratings for degenerative arthritis of several joints, and a cervical spine disability.  See 38 U.S.C.A. § 5103A(a)(2).  Accordingly, the AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any medical records in its possession. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

The Board notes that VA provided a February 2008 VA pre-discharge medical examination to determine the nature and etiologies of the Veteran's claimed left knee and hemorrhoid disorders.  Yet, in writing the report, the VA examiner indicated that he did not have the claims file before him as "it was not warranted."  The Board notes that the claims file contained documents indicating in-service treatment for both a left knee disorder and hemorrhoids.  Specifically, regarding the claimed left knee disorder, the Veteran reported pain in his left knee, beginning after a fall incident in January 2008.  In an April 2008 service X-ray report, the service examiner noted at bilateral mild patellar tilt on a sunrise view.  In a May 2008 service treatment record, an examiner reported chondromalacia patella of the left knee.  Regarding hemorrhoids, in a November 2007 private treatment record, the Veteran was provided with medication for hemorrhoids, to be taken as needed.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Therefore, a remand is necessary to provide an additional VA examination.  

Moreover, at the November 2011 Board video conference hearing, the Veteran stated that his service connected degenerative joint disease, migraines, and cervical spine disability had worsened since the most recent examination in February 2008.  Having reviewed the evidence of record, the Board finds that there is a duty to schedule another VA medical examination to determine the current severity of the service-connected disabilities.  VA's General Counsel has interpreted that when a veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. § 3.327 (2011).  In this instance, as the evidence suggests an increase in the severity of the Veteran's degenerative joint disease since the most recent VA examination, the Board finds that another examination is appropriate. 

In performing the examination, the Board notes that the VA examiner should perform full range of motion testing for all joints, to include the right hip, right knee, bilateral shoulders, thoracolumbar spine, bilateral feet, and cervical spine.  Regarding the thoracolumbar spine, the Board notes that the service treatment records contain reports of a neurological disorder, specifically radiculopathy of the lower extremities.  In November 2007 and December 2007 private examination reports, service examiners  diagnosed with both degenerative arthritis of the thoracolumbar spine and a separate disorder, epidural lipomatosis.  In these records, the private examiners suggested the lower extremity radiculopathy was likely related to epidural lipomatosis of the spine rather than degenerative joint disease.  

When the Veteran filed for service connection for a lower and middle back disorder in January 2008, he wrote that he was seeking service connection for "middle and lower back pain."  Although the Veteran had been diagnosed with epidural lipomatosis during service, the RO did not address this disorder in the December 2008 rating decision and, instead, granted service connection for degenerative arthritis of the thoracolumbar spine.  As part of this examination, the VA examiner should determine if the Veteran has any additional disorders of the thoracolumbar spine other than degenerative arthritis, to include epidural lipomatosis.  If the VA examiner diagnoses epidural lipomatosis or any other thoracolumbar spine disorder, the VA examiner should offer an opinion as to whether it is at least as likely as not related to service and is, therefore, part of the Veteran's service connected low back disability.  As part of this examination, the VA examiner should determine if the Veteran experiences any neurological disorder related to degenerative joint disease of the thoracolumbar spine or epidural lipomatosis and comment on the severity of the disorder (i.e. whether any neurological symptomatology equates to "mild," "moderate," "moderately severe," or "severe" incomplete paralysis, or complete paralysis of the affected nerve.).  The VA examiner should conduct the equivalent neuropathic examination regarding the cervical spine disability.  

Accordingly, the issues of service connection for a left knee disorder and hemorrhoids; and higher initial ratings for degenerative arthritis of the right hip, right knee, bilateral shoulders, thoracolumbar spine, and bilateral feet, cervical spine disability, and migraine headaches are REMANDED for the following action:

1.  The AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records regarding any claim for SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s).

2.  Thereafter, the Veteran should be afforded a VA medical examination, performed by a qualified VA examiner, in order to evaluate the etiology of the Veteran's claimed hemorrhoid and left knee disorders.  The relevant documents in the claims file should be furnished to the VA examiner for review and the report compiled by the VA examiner should indicate whether the documents were made available and reviewed.

Following the review of the relevant evidence in the claims file, the clinical evaluation, and any diagnostic tests and/or additional examinations that are deemed necessary, the VA examiner should offer the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that any diagnosed hemorrhoid disorder began in service or is causally related to service?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed left knee disorder began in service or is causally related to service?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

A rationale should be provided for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

3.  The AMC/RO should provide the Veteran with a VA examination performed by a qualified VA examiner to determine the current extent of the service-connected disabilities of the right hip, right knee, bilateral shoulders, thoracolumbar spine, bilateral feet, cervical spine, and migraine headaches.  The relevant documents from the claims folder should be made available to the VA examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the VA examiner.

In examining the Veteran's service-connected disabilities of the right hip, right knee, bilateral shoulders, thoracolumbar spine, bilateral feet, and cervical spine, the VA examiner should specifically:

(a).  Provide the range of motion of the right hip, right knee, bilateral shoulders, thoracolumbar spine, bilateral feet, and cervical spine expressed in degrees.  The examiner should also specifically state whether the Veteran has ankylosis of the thoracolumbar spine or cervical spine.

(b).  Determine whether the right hip, right knee, bilateral shoulders, thoracolumbar spine, bilateral feet, or cervical spine exhibit weakened movement, excess fatigability, incoordination, or pain on movement; if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The VA examiner should also express an opinion on whether pain in any of the affected joints could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

(c).  Review the record regarding the Veteran's disorders of the thoracolumbar spine, to include the diagnosed epidural lipomatosis.  After a review of the record, to include any necessary testing, the VA examiner should offer an opinion as to whether it is at least as likely as not that any disorders of the thoracolumbar spine, other than degenerative arthritis, to include epidural lipomatosis, had onset in service or are related to service.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

A rationale should be provided for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

(d).  Identify any associated neurological deformities associated with the service-connected degenerative arthritis of the thoracolumbar spine, cervical spine disability, or, if diagnosed, epidural lipomatosis.  In this regard, the VA examiner should address any complaints of radiating pain and numbness in the extremities.  The VA examiner should conduct any appropriate neurological testing needed to address the above.  If a separate neurological examination is needed, one should be scheduled.

If neurological testing is performed, the VA examiner should also provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe," or "severe" incomplete paralysis, or complete paralysis of the affected nerve.

(e).  State whether the Veteran has intervertebral disc syndrome.  If so, state whether intervertebral disc syndrome results in incapacitating episodes, and, if so, the duration of the episodes over the past 12 months should be reported.

The VA examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(f).  Provide the Veteran an examination to evaluate the current nature and severity of his service-connected migraine headaches.  The claims folder should be made available to the VA examiner for review before the examination. 

The VA examiner should comment on the functional limitations caused by the migraine headaches, including the frequency, duration, and symptomatology experienced during prostrating attacks.   

4.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims of service connection for hemorrhoids and a left knee disorder; and the claims for a higher initial rating for the service-connected degenerative arthritis disabilities of the right hip, right knee, bilateral shoulders, thoracolumbar spine, and bilateral feet, cervical spine disability, and migraine headaches.  Regarding the Veteran's claims for higher initial ratings for degenerative arthritis and the cervical spine disability, the AMC/RO should consider applicability of separate ratings for distinct major joints or groups of minor joints under the appropriate diagnostic codes for each joint, to include 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  The AMC/RO should also determine if any separate ratings are appropriate for radiculopathy.  If any benefit sought remains denied, the Veteran and the representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


